DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 11/4/2022.  These drawings are acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 1, it appears that “and” should be --of-- for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santora (US 3,142,878).
With respect to claim 1, Santora discloses an apparatus comprising:
 a circular disk 19 having a plurality of downwardly projecting prongs 16, 17, wherein the plurality of downwardly projecting prongs is configured to be pinched in an inward direction for fastening one or more buttons for attachment to a garment (as shown in Fig. 4 of Santora).  
With respect to claim 3, the apparatus according to claim 1, wherein the plurality of downwardly projecting prongs 16, 17 is forcibly pushed through garment fabric and pinched in the inward direction to secure the one or more buttons to the garment (Santora, col. 2, lines 333-36; Fig. 4).  
With respect to claim 4, Santora discloses a fastening device comprising: 
a disk 19; and 
a plurality of prongs 16, 17 on a first side of the disk 19, wherein prongs 16, 17 of the plurality of prongs are configured to be bent in an inward direction for fastening one or more buttons for attachment to a garment (as shown in Fig. 4 of Santora).  
With respect to claim 5, Santora discloses that the plurality of prongs 16, 17 is parallel to each other  (as shown in Figs. 2-3 of Santora).  
With respect to claim 6, Santora discloses that the  prongs 16, 17 of the plurality of prongs are bent or pinched facing one another (Santora, col. 2, lines 33-36; Fig. 4).  
With respect to claim 7, Santora discloses that  the prongs 16, 17 of the plurality of prongs are bent or pinched in the inward direction for fastening the one or more buttons to the garment (Santora, col. 2, lines 33-36; Fig. 4).  
With respect to claim 8, Santora discloses that the fastening device 15, 19 is coupled to the one or more buttons 10 (as shown in Fig. 1 of Santora).  
With respect to claim 9, Santora discloses that the fastening device 15, 19 is coupled to the one or more buttons 10 and the garment, wherein the plurality of prongs is bent or pinched such that prongs of the plurality of prongs are facing one another (Santora, col. 2, lines 33-36; Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Santora (US 3,142,878), as applied to claim 1 above, and further in view of Pak (US 2005/0150085).
With respect to claim 2, Santora discloses the claimed apparatus except for the underside of said circular disk being coated with adhesive material. However, Pak teaches a similar apparatus including a circular disk 102 and a plurality of downwardly projecting prongs 108. Pak further teaches that an underside of said circular disk 102 is coated with adhesive material to create an instant bond with upper surface of the one or more buttons being attached to the garment (“The coating 202 may be applied to the bottom surface of the base of the fastener as well. Alternatively, the coating 202 may be an adhesive material to permit the attachment of a button or other similar component to the fastener 100,” Pak paragraph [0028] ).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the screws 23, 25 and nuts 25, 26 with the teaching of Pak with for the advantage of a reduction of parts and simplification of assembly. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As outlined above, Santora has been applied to show a teaching of bending the prongs in and inwardly direction. 
With respect to claim 2, Santora has been combined with Pak (as previously applied) for the teaching of adhesive. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 7, 2022